Title: John Adams to Abigail Adams, 1 July 1774
From: Adams, John
To: Adams, Abigail


     
      York July 1st: 1774
     
     I am so idle, that I have not an easy Moment, without my Pen in my Hand. My Time might have been improved to some Purpose, in mowing Grass, raking Hay, or hoeing Corn, weeding Carrotts, picking or shelling Peas. Much better should I have been employed in schooling my Children, in teaching them to write, cypher, Latin, French, English and Greek.
     I sometimes think I must come to this—to be the Foreman upon my own Farm, and the School Master to my own Children. I confess myself to be full of Fears that the Ministry and their Friends and Instruments, will prevail, and crush the Cause and Friends of Liberty. The Minds of that Party are so filled with Prejudices, against me, that they will take all Advantages, and do me all the Damage they can. These Thoughts have their Turns in my Mind, but in general my Hopes are predominant.
     In a Tryal of a Cause here to Day, some Facts were mentioned, which are worth writing to you. It was sworn, by Dr. Lyman, Elder Bradbury and others, that there had been a Number of Instances in this Town of fatal Accidents, happening from sudden Noises striking the Ears of Babes and young Children. A Gun was fired near one Child, as likely as any; the Child fell immediately into fits, which impaired his Reason, and is still living an Ideot. Another Child was sitting on a Chamber floor. A Man rapped suddenly and violently on the Boards which made the floor under the Child tremble. The Child was so startled, and frightened, that it fell into fits, which never were cured.
     This may suggest a Caution to keep Children from sudden Frights and surprizes.
     Dr. Gardiner arrived here to day, from Boston, brings us News of a Battle at the Town Meeting, between Whigs and Tories, in which the Whiggs after a Day and an Halfs obstinate Engagement were finally victorious by two to one. He says the Tories are preparing a flaming Protest.
     
     I am determined to be cool, if I can; I have suffered such Torments in my Mind, heretofore, as have almost overpowered my Constitution, without any Advantage: and now I will laugh and be easy if I can, let the Conflict of Parties, terminate as it will—let my own Estate and Interest suffer what it will. Nay whether I stand high or low in the Estimation of the World, so long as I keep a Conscience void of Offence towards God and Man. And thus I am determined by the Will of God, to do, let what will become of me or mine, my Country, or the World.
     I shall arouse myself ere long I believe, and exert an Industry, a Frugality, a hard Labour, that will serve my family, if I cant serve my Country. I will not lie down and die in Dispair. If I cannot serve my Children by the Law, I will serve them by Agriculture, by Trade, by some Way, or other. I thank God I have a Head, an Heart and Hands which if once fully exerted alltogether, will succeed in the World as well as those of the mean spirited, low minded, fawning obsequious scoundrells who have long hoped, that my Integrity would be an Obstacle in my Way, and enable them to out strip me in the Race.
     But what I want in Comparison of them, of Villany and servility, I will make up in Industry and Capacity. If I dont they shall laugh and triumph.
     I will not willingly see Blockheads, whom I have a Right to despise, elevated above me, and insolently triumphing over me. Nor shall Knavery, through any Negligence of mine, get the better of Honesty, nor Ignorance of Knowledge, nor Folly of Wisdom, nor Vice of Virtue.
     I must intreat you, my dear Partner in all the Joys and Sorrows, Prosperity and Adversity of my Life, to take a Part with me in the Struggle. I pray God for your Health—intreat you to rouse your whole Attention to the Family, the stock, the Farm, the Dairy. Let every Article of Expence which can possibly be spared be retrench’d. Keep the Hands attentive to their Business, and let the most prudent Measures of every kind be adopted and pursued with Alacrity and Spirit.
     
      I am &c.,
      John Adams
     
    